

116 HR 7384 IH: Safer Communities Act
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7384IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Chabot introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reform policing, and for other purposes.1.Short titleThis Act may be cited as the Safer Communities Act.2.Law enforcement records retention(a)In generalPart E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended by adding at the end the following:4Law enforcement records retention531.Law enforcement records retention(a)DefinitionsIn this section—(1)the term applicable covered system, with respect to a law enforcement agency, means the covered system of the covered government of which the law enforcement agency is part;(2)the term covered government means a State or unit of local government;(3)the term covered system means a system maintained by a covered government under subsection (b); and(4)the term disciplinary record—(A)means any written document regarding an allegation of misconduct by a law enforcement officer that—(i)is substantiated and is adjudicated by a government agency or court; and(ii)results in—(I)adverse action by the employing law enforcement agency; or(II)criminal charges; and(B)does not include a written document regarding an allegation described in subparagraph (A) if the adjudication described in clause (i) of that subparagraph has been overturned on appeal.(b)Records retention requirements(1)Records retention systemA covered government that receives funds under this part shall maintain a system for sharing disciplinary records of law enforcement officers that meets the requirements under paragraph (2).(2)RequirementsIn administering a covered system, a covered government shall—(A)retain each disciplinary record or internal investigation record regarding a law enforcement officer that is prepared by a law enforcement agency of the covered government;(B)retain a record of each award or commendation regarding a law enforcement officer that is prepared by a law enforcement agency of the covered government;(C)establish a policy that ensures that each record included in the covered system is retained and accessible for not less than 30 years;(D)allow a law enforcement officer, counsel for a law enforcement officer, or the representative organization of a law enforcement officer to—(i)submit information to the covered system relating to a disciplinary record or internal investigation record regarding the law enforcement officer that is retained under subparagraph (A); or(ii)obtain access to the covered system in order to review a disciplinary record or internal investigation record described in clause (i);(E)allow any Federal, State, or local law enforcement agency to access any record included in the covered system for the purpose of making a decision to hire a law enforcement officer;(F)require that, before hiring a law enforcement officer, a representative of a law enforcement agency of the covered government with hiring authority—(i)search the applicable covered system of each law enforcement agency that has employed the applicant as a law enforcement officer in order to determine whether the applicant has a disciplinary record, internal investigation record, or record of an award or commendation on file; and(ii)if a record described in clause (i) exists, review the record in full before hiring the law enforcement officer; and(G)prohibit access to the covered system by any individual other than an individual who is authorized to access the covered system for purposes of—(i)submitting records or other information to the covered system as described in subparagraphs (A), (B), and (D); or(ii)reviewing records or other information in the covered system as described in subparagraphs (E) and (F).(c)Ineligibility for funds(1)In generalA covered government may not receive funds under section 505, 506, 515, or 516 unless the covered government is in compliance with subsection (b) of this section. (2)ReallocationAmounts not allocated under a section referred to in paragraph (1) to a covered government for failure to comply with subsection (b) shall be reallocated under that section to covered governments that have complied with subsection (b).(d)One-Time grant(1)In generalThe Attorney General shall award a grant to each State, using an apportionment formula that reflects the differences between each State, to be used by the State and units of local government within the State to establish covered systems.(2)AmountThe amount of a grant awarded to a State under paragraph (1) shall be not less than $1,000,000.(3)Direct appropriationsFor the purpose of making grants under this subsection, there is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, $100,000,000, to remain available until expended. (e)Indemnification(1)In generalThe United States shall indemnify and hold harmless a covered government, and any law enforcement agency thereof, against any claim (including reasonable expenses of litigation or settlement) by any person or entity related to—(A)the retention of records in a covered system as required under subsection (b); or(B)the review of records included in a covered system as required under subsection (b).(2)LimitationParagraph (1) shall not apply to the release of a record—(A)to a non-law enforcement entity or individual; or(B)for a purpose other than making a decision to hire a law enforcement officer..(b)Effective dateSection 531(c) of title I of the Omnibus Crime Control and Safe Streets Acts of 1968, as added by subsection (a), shall take effect on October 1 of the first fiscal year beginning after the date of enactment of this Act. 3.David Dorn Former Public Safety Officers’ BenefitsSection 1205 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10285) is amended by adding at the end the following new subsection:(o)(1)For the purposes of a benefit under subsection (a), an eligible retired public safety officer is deemed to be a public safety officer who has died as the direct and proximate result of a personal injury sustained in the line of duty.(2)In this section—(A)the term eligible retired public safety officer is an individual who—(i)has separated from law enforcement service with a public agency in good standing and without record of any complaint resulting in disciplinary action;(ii)was engaged in a public or private security employment obligation at the time such individual was killed; and(iii)whose death was not caused by an immediate relative of such individual; and(B)the term immediate relative means a spouse, father, mother, guardian, brother, sister, son, daughter, father-in-law, mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, or any other individual who could make a claim under this section..4.GAO study on settlement or collaborative agreementsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Committees on the Judiciary of the House of Representatives and of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate, on settlement or collaborative agreements entered into pursuant to litigation arising out of allegations of police misconduct, including the Cincinnati Collaborative Agreement, which—(1)assesses the effectiveness of such agreements on improving community-police relations;(2)assesses the impact of such agreements on crime and disorder; (3)determines whether similar agreements could improve community-police relations in other major metropolitan cities in the United States; and(4)offers recommendations for further improvements to such agreements. 